DETAILED ACTION
This non-final action is in response to RCE filed on 04/30/2021.
Claims 1-20 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

 Response to Arguments
Applicant’s arguments filed on 04/30/2021 with respect to claims 1-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 101, examiner withdraws the 35 USC 101 rejection for being directed to non-statutory subject matter. Examiner has withdrawn the 101 rejection in view of currently amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (20160065969) in view of Chen et al. (20060262847) in view of Hofmann et al. (20150026239).

Regarding claim 1, Cheng teaches a method comprising: 
encoding a plurality of portions of a first frame and a second frame in multiple encoding sessions based on stored context information [Cheng ¶0027-¶0031 and ¶0047-¶0053: multiple blocks of frames of multiple sessions (encoding blocks of a current frame/first frame represents a first session and encoding blocks of a high priority low latency frame/second frame represents a second session) are encoded based stored context information wherein the encoding of blocks is based on stored information (indicating stop and restart locations of the frames) in which allows the system to switch between frames and/or sessions], 
the encoding comprising: encoding a first portion of the first frame for a first session until a first configurable preemption requirement is met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded until a condition is met (indication of a high priority low latency frame requirement), then the encoder switches between encoding blocks of the current frame (encoding blocks of a first frame represents a first session) to encoding blocks of the high priority low latency frame (encoding blocks of a second frame represents a second session)]; 

However, Cheng does not explicitly teach wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame and preempting encoding of the first portion of the first frame for the first session in response to the first configurable preemption requirement being met.
Chen teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Chen ¶0019, ¶0022, and ¶0024: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if the size of the encoded input frame is substantially greater than and/or smaller than a predetermined encoding size, thus it may be determined if the encoded portion reaches/exceeds a threshold size; Chen ¶0020-¶0021 and ¶0026: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if a time period spent encoding is greater than a predetermined encoding time, thus it may be determined if the threshold time limit for encoding the frame has been reached/exceeded].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng with the teachings of Chen in order to incorporate wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame.

However, Cheng-Chen does not explicitly teach preempting encoding of the first portion of the first frame for the first session in response to the first configurable preemption requirement being met.
Hofmann teaches preempting encoding of the first portion of the first frame for the first session [Hofmann ¶0038-¶0041: data packages (portions of frames) are preemptively compressed (encoded)].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen with the teachings of Hofmann in order to incorporate preempting encoding of the first portion of the first frame for the first session in response to the conditions/requirements being met in Cheng-Chen.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides an acceleration technique in which facilitates rapid data transfer and delivers data to the client systems more efficiently as explained in ¶0040 of Hofmann.

Regarding claim 2, Cheng-Chen-Hofmann teaches the method of claim 1. 
Cheng additionally teaches further comprising: storing context information regarding the first portion of the first frame at a buffer in response to encoding the first portion of the first frame [Cheng ¶0008, ¶0038-¶0040, and ¶0078-¶0079: context information regarding the blocks of the current frame is stored at buffer/memory]; 
accessing the stored context information regarding the first portion of the first frame in response to the second preemption requirement being met [Cheng ¶0050, ¶0054, and ¶0056: the context information is saved and accessed in response to an indication of restart for the current/interrupted frame]; and 
encoding a second portion of the first frame for the first session based on the stored context information regarding the first portion of the first frame [Cheng ¶0057-¶0058: the second or next block/portion of the current frame is encoded based on the restart of stored context information in which starts at the beginning of the next row].

Regarding claims 10 and 17, these claims do not teach or further define over the limitations in claim 2. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 2. 

Regarding claim 3, Cheng-Chen-Hofmann teaches the method of claim 2. Cheng further teaches 
wherein the context information comprises at least one of: identification of a row of the first frame at which the first portion is located, identification of macroblocks comprising the first portion, pixel information associated with the first portion, and encoding settings used to encode the first portion [Cheng ¶0031-¶0032 and ¶0089: the context information comprises location of a row at which the block is located such as a context stop or restart and macroblock information such as pixel information and settings].

Regarding claim 11, this claim does not teach or further define over the limitations in claim 3. Therefore, claim 11 is rejected for the same reasons as set forth in claim 3. 

Regarding claim 4, Cheng-Chen-Hofmann teaches the method of claim 1.Cheng further teaches
wherein each portion of the plurality of portions comprises a predetermined number of macroblocks of the first frame and the second frame [Cheng ¶0002, ¶0002, and ¶0002: each block comprises a number of macroblocks for the current frame and high priority low latency frame].

Regarding claims 12 and 18, these claims do not teach or further define over the limitations in claim 4. Therefore, claims 12 and 18 are rejected for the same reasons as set forth in claim 4. 

Regarding claim 7, Cheng-Chen-Hofmann teaches the method of claim 1. Cheng teaches 
encoding a second portion of the first frame for the first session in response to the second preemption requirement being met until a third preemption requirement is met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded until a condition is met (indication of a high priority low latency frame requirement), then the encoder switches between encoding blocks of the current frame (first frame) to encoding blocks of the high priority low latency frame (second frame)]; 

Cheng ¶0050-¶0058 further discloses that the context information is saved and accessed in response to an indication of restart for the current/interrupted frame wherein the second or next block/portion of the current frame is encoded based on the restart of stored context information in which starts at the beginning of the next row.

Regarding claim 8, Cheng teaches a method, comprising: 
switching, at an encoder, to encoding portions of a second frame of a second session based on stored context information in response to at least one preemption requirement being met [Cheng ¶0027-¶0031: multiple blocks of frames of multiple sessions (encoding blocks of a current frame/first frame represents a first session and encoding blocks of a high priority low latency frame/second frame represents a second session) are encoded based stored context information wherein the encoding of blocks is based on stored information (indicating stop and restart locations of the frames) in which allows the system to switch between frames and/or sessions; Cheng ¶0033-¶0037 and ¶0047-¶0053: in response to a condition being met (indication of a high priority low latency frame requirement, (i.e., the blocks of a current frame are encoded until a condition is met), the encoder switches between encoding blocks of the current frame (encoding blocks of a first frame represents a first session) to encoding blocks of the high priority low latency frame (encoding blocks of a second frame represents a second session)]; 
and transmitting each encoded portion of the first frame and the second frame across a network in response to the encoder encoding each portion [Cheng ¶0043, ¶0045, ¶0052, ¶0091, and ¶0110: the encoded blocks of the frames are transmitted via the network].


Chen teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Chen ¶0019, ¶0022, and ¶0024: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if the size of the encoded input frame is substantially greater than and/or smaller than a predetermined encoding size, thus it may be determined if the encoded portion reaches/exceeds a threshold size; Chen ¶0020-¶0021 and ¶0026: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if a time period spent encoding is greater than a predetermined encoding time, thus it may be determined if the threshold time limit for encoding the frame has been reached/exceeded].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng with the teachings of Chen in order to incorporate wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows the overall output video quality to be maintained and minimizes packet delay and packet loss rates explained in ¶0019-¶0020 and ¶0026 of Chen.
However, Cheng-Chen does not explicitly teach preempting encoding portions of a first frame for a first session. Hofmann teaches preempting encoding portions of a first frame for a first session [Hofmann ¶0038-¶0041: data packages (portions of frames) are preemptively compressed (encoded)].



A person of ordinary skilled in the art would have been motivated to make such modification because it provides an acceleration technique in which facilitates rapid data transfer and delivers data to the client systems more efficiently as explained in ¶0040 of Hofmann.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 8 Therefore, claim 15 is rejected for the same reasons as set forth in claim 8. 

Regarding claim 9, Cheng-Chen-Hofmann teaches the method of claim 8.
Cheng further teaches wherein switching comprises: encoding a first portion of the second frame in response to a first preemption requirement being met until a second preemption requirement is met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of the high priority low latency frame are encoded until a condition is met (indication of a higher priority low latency frame requirement and/or end of the row/frame), then the encoder switches between encoding blocks of the high priority low latency frame (second frame) to the higher priority low latency frame (third frame) and/or to the current frame (switches back to the first frame to complete processing)];
encoding a second portion of the first frame in response to the second preemption requirement being met until a third preemption requirement is met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded until a condition is met (indication of a high priority low latency frame requirement), then the encoder switches between encoding blocks of the current frame (first frame) to encoding blocks of the high priority low latency frame (second frame)]; and 




Cheng ¶0050-¶0058 further discloses that the context information is saved and accessed in response to an indication of restart for the current/interrupted frame wherein the second or next block/portion of the current frame is encoded based on the restart of stored context information in which starts at the beginning of the next row.

Regarding claim 16, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 16 is rejected for the same reasons as set forth in claim 9. 

Claims 5-6, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (20160065969) in view of Chen et al. (20060262847) in view of Hofmann et al. (20150026239) in view of Walker et al. (20070204067).

Regarding claim 5, Cheng-Chen-Hofmann teaches the method of claim 1.
However, Cheng-Chen-Hofmann does not explicitly teach wherein the predetermined portion size of the first frame is based on a size of an encoded bitstream output.
Walker teaches wherein the predetermined portion size of the first frame is based on a size of an encoded bitstream output [Walker ¶0032-¶0038: the segments of data is based on the encoded output].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Hofmann with the teachings of Walker in order to incorporate wherein the predetermined portion size of the first frame is based on a size of an encoded bitstream output.

Walker further teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Walker ¶0029, ¶0042, and ¶0053-¶0055: encoding segments of data (portions of a frame) until a requirement is met such as portion size (bit rate) being met or expiration of encoding timer for encoding segments, thus it may be determined if the encoded portion reaches/exceeds a threshold size and/or the threshold time limit for encoding the frame has been reached/exceeded].

Regarding claims 13 and 19, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 13 and 19 are rejected for the same reasons as set forth in claim 5. 

Regarding claim 6, Cheng-Chen-Hofmann-Walker teaches the method of claim 5.
Walker further teaches wherein the first configurable preemption requirement comprises the encoded bitstream output reaching a limit based on a packet size for transmission across a network [Walker ¶0032-¶0038: the encoded output may have a packet size for transmission and may need to be resized for transmission due to requirements].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Hofmann with the teachings of Walker in order to incorporate wherein the first configurable preemption requirement comprises the encoded bitstream output reaching a limit based on a packet size for transmission across a network.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that reduces the size of the segments of data in order to satisfy the size or bit rate requirements specified in requests as explained in ¶0034 of Walker.

Regarding claims 14 and 20, these claims do not teach or further define over the limitations in claim 6. Therefore, claims 14 and 20 are rejected for the same reasons as set forth in claim 6. 



Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cuadra; 20130117760: Software-Assisted Instruction Level Execution Preemption.

Eymery; 20160029020: LOW LATENCY VIDEO ENCODER.

Bruns; 20190182495: Low Latency Video Codec and Transmission with Parallel Processing.

Amidei; 20170366833: Systems and Methods for Encoding Video Content.

Tu; 20100046626: ENTROPY CODING/DECODING OF HIERARCHICALLY ORGANIZED DATA.

Mokrushin; 10127913: Method of encoding of data stream, method of decoding of data stream, and devices for implementation of said methods.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLIFTON HOUSTON/Examiner, Art Unit 2453 

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453